Citation Nr: 0822677	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  He died in August 2006.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to service connection for 
cause of the veteran's death and accrued benefits.  In April 
2008, the appellant testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

On June 26, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c). 

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran died in August 2006 from chronic obstructive 
pulmonary disease due to sepsis, due to urinary tract 
infection.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) rated 
as 50 percent disabling; residuals of gunshot wound to the 
left calf rated as 20 percent disabling; residuals of gunshot 
wound to the left thigh rated as 20 percent disabling; 
lumbosacral degenerative disc disease associated with 
residuals of gunshot wound to the left thigh rated as 20 
percent disabling; tinnitus rated as 10 percent disabling; 
and scar residuals of gunshot wound to the right calf rated 
as 0 percent disabling; the veteran also was in receipt of a 
total disability rating based on individual unemployability.

3.  The medical evidence shows no relationship between the 
veteran's service-connected disabilities and his causes of 
death; nor does the medical evidence show any relationship 
between the death-causing conditions and service.  


CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2006.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for cause of death is denied 
below.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The September 2006 letter did not note the disabilities the 
veteran was granted service connection for during his 
lifetime, as required under Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  No fundamental unfairness was shown to the 
appellant as a result of this error, however, as the 
appellant through her representative's statements in January 
2008 showed that the representative was aware of the 
veteran's service-connected disabilities including the 
ratings that were in effect at the time of his death.  The 
appellant's representative is presumed to have imparted this 
knowledge to the appellant.  See Overton v. Nicholson, 20 
Vet. App. 427 (2006).   Therefore, the appellant, through her 
representative, had actual knowledge of the relevant 
information.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  A VA medical opinion was 
not provided regarding any relationship between the cause of 
death and any service-connected disabilities.  As discussed 
below, however, the medical evidence shows the veteran's 
death was not related to any disability of service-origin.  
Under these circumstances, VA's duty to assist does not 
require that the appellant be afforded a medical opinion.  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.
 
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection for cause of death

The appellant contends that the veteran's in-service gunshot 
wounds to the left leg contributed to his peripheral vascular 
disease, which in turn, contributed to his death.  She noted 
that the veteran was required to wear stockings on his legs 
to prevent blood clots and was determined by a doctor not to 
be a good candidate for surgery.  She further contends that 
he later developed an abdominal aortic aneurysm secondary to 
his peripheral vascular disease, which was related to his 
death.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of cardiovascular-renal disease during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 .  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The veteran's death certificate shows he died in August 2006 
due to or as a consequence of chronic obstructive pulmonary 
disease due to sepsis due to urinary tract infection.  

At the time of his death, service connection was in effect 
for post-traumatic stress disorder (PTSD) rated as 50 percent 
disabling; residuals of gunshot wound to the left calf rated 
as 20 percent disabling; residuals of gunshot wound to the 
left thigh rated as 20 percent disabling; lumbosacral 
degenerative disc disease associated with residuals of 
gunshot wound to the left thigh rated as 20 percent 
disabling; tinnitus rated as 10 percent disabling; and scar 
residuals of gunshot wound to the right calf rated as 0 
percent disabling.  The veteran also was in receipt of a 
total disability rating based on individual unemployability.

The appellant does not contend, nor does the medical evidence 
show, that there is a relationship between the veteran's 
cause of death and his service-connected PTSD, lumbosacral 
degenerative disc disease, or scar residuals of gunshot wound 
to the right calf.  As noted, the appellant's essential 
argument is that the veteran's service-connected residuals of 
gunshot wounds to the left leg contributed to his death.

During his lifetime, the veteran was service-connected for 
residuals of shrapnel wounds to the left leg since April 1, 
1946.  The service medical records show the veteran was 
wounded in the left leg in November 1943 by shrapnel from 
enemy mortar shell.  He had two pieces of shrapnel removed 
from the middle of the left leg anterior and posterior, but 
still had fragments of shrapnel in the inner side of the left 
ankle and outer side of the left thigh just above the knee.  
There were no fractures.  He later had additional shell 
fragments removed in May 1945 after complaining of 
considerable pain just posterior to the knee above the left 
ankle.  In July 1945, he was discharged to duty.  The 
November 1945 discharge examination report shows complaints 
of pain in the back of the knee and heel in far walking.

After service, a November 1950 VA evaluation showed a left 
knee transverse scar, well-healed, not tender and not 
adherent.  On the lower end of the left thigh, lateral 
aspect, there was a scar residual of surgical procedure for 
removing foreign body, which was well-healed and slightly 
tender, but not adherent.  On the anterior aspect of the left 
tibia, middle one third, there was a transverse scar, which 
was superficial, well-healed, non-tender, not adherent.  
Another scar on that lateral aspect of the left leg was the 
point of entry of the foreign body and also the site for 
surgical procedure to remove it.  This scar was well-healed 
and slightly tender, but not adherent.  There was a palpable 
piece of shrapnel in the left ankle; no scar was visible.  On 
the medial aspect, lower one third of the left leg there was 
a vertical scar, which also was a residual of surgical 
procedure to remove foreign body; this scar was slightly 
tender, not depressed or adherent, and was well-healed.  On 
orthopedic examination, the veteran could squat down and 
balance himself on his toes and heels with ease, although he 
complained of pain in his left lower extremity.  Range of 
motion of the lower extremities was normal.

X-ray examination showed evidence of several very minute 
metallic foreign bodies in the soft tissues of the lateral 
portion of the knee and the upper third of the lower leg.  
The visualized bone and joint spaces appeared normal.  In the 
left ankle, there was a metallic foreign body about 2mm in 
width and about 3mm in length in the soft tissues posterior 
to the left ankle joint (posterior to the internal 
malleolus).  The bones and joint space of the left ankle 
joint appeared normal.  The left femur appeared normal except 
for the above-reported minute radiopaque foreign body over 
the lateral epicondyle.  The impression was numerous minute 
metallic foreign bodies, left knee, left calf, and left 
ankle. 

On general medical evaluation, the cardiovascular system and 
peripheral nerves were normal; there were found to be no 
varicose veins.

A June 1958 VA special peripheral vascular examination notes 
the veteran's scars on the left leg.  The scar over the 
lateral aspect of the lower third of the left thigh was 
slightly tender and adherent but not particularly depressed; 
the scar on the lateral aspect of the left leg in the middle 
third was slightly tender, adherent, and depressed.  There 
also was a palpable piece of shrapnel in the medial aspect of 
the left ankle below the malleolus, which was tender on 
touch.  The examiner noted that both feet were colder than 
the rest of the leg, and similarly the hands.  The rest of 
the examination addressed the symptoms the veteran was having 
in his hands and face.  On neurological examination, he had 
some tension and vasomotor instability.  There were no 
objective sensory changes; tendon reflexes were present and 
equal; muscle power was normal.  The veteran noted that he 
was told by a local doctor that he had vasomotor instability 
that caused swelling of his hands and face.  The VA examiner 
found that there was insufficient evidence to make a 
diagnosis of neurologic disease.

A May 1979 VA examination report shows complaints of weakness 
in the left lower extremity; there was no claudication 
although the veteran noted some cramping with exercise.  X-
ray examination showed three small, metallic foreign bodies 
noted, which were approximately 3mm, 2mm and less than 1mm in 
size.  There was no evidence of bony abnormality.  The 
sensory examination was within normal limits and there was no 
impairment in range of motion.

A VA Form 10-7131 for the exchange of beneficiary information 
indicates that the veteran was hospitalized at a VA facility 
in March 1988 for chronic obstructive pulmonary disease.

In April 1995, the veteran's daughter, who is a clinical 
psychologist, submitted a letter noting that the veteran 
developed a vascular circulatory condition similar to 
Reynaud's disease in 1958, which took several years to get 
under control.

An April 1995 VA examination report shows the veteran was 
able to walk on his toes and heels with some difficulty; he 
was able to stand on each leg independently.  There was no 
obvious muscle wasting, and he appeared to have normal 
strength in the lower extremities.  The impression was 
history of shrapnel wounds to the left thigh and calf, with 
mild residuals.  It was further noted that the veteran had 
been involved in a contractor business until 1968 when he 
apparently froze his hands and had to retire.

A September 1997 VA examination report shows old scarring on 
the left leg but otherwise normal range of motion and no 
signs of atrophy.  There was equal range of motion of both 
legs and the veteran was able to stand on his toes and heels 
and stand on each leg independently.  Deep tendon reflexes 
were 2+ and brisk at the patella bilaterally and 1+ and brisk 
at the Achilles bilaterally.  The diagnosis was history of 
gunshot wound to the left thigh and calf with residual 
scarring but no evidence of muscle or neurological 
impairment.

VA medical records dated from October 2000 to March 2001 note 
treatment for peripheral vascular disease with abdominal 
aortic aneurysm.  In July 2003, a VA examination report shows 
that residuals of gunshot wounds to the left leg with 
residual scars showed no evidence of atrophy or functional 
impairment.

The medical evidence of record shows that at the time of the 
original injury in 1943, the shrapnel wounds to the left leg 
were significant and required surgery.  But in the 
intervening 63 years, the residuals of the shrapnel wounds 
affected the musculoskeletal system and were stable and 
relatively mild.  While the veteran developed a vasomotor 
instability affecting the feet, hands, and face in 1958, and 
peripheral vascular disease with aortic aneurysm as noted in 
the records starting in October 2000, the medical evidence 
provides no indication that these were related to the 
residuals of shell fragment wounds to the left leg.  The 
cardiovascular system and peripheral nerves were normal on 
evaluation in 1950.  Other than the vasomotor instability in 
1958, sensory and neurological evaluation of the left leg on 
medical records dated from 1950 to 2003 also was consistently 
within normal limits.

It also is worth noting that there is nothing in the record 
to show any relationship between the residuals of shell 
fragment wounds to the left leg and the peripheral vascular 
disease with abdominal aneurysm, if the latter did in fact 
have anything to do with the veteran's death.  The evidence 
does not support the appellant's theory that the veteran's 
gunshot wounds caused peripheral vascular disease that, in 
turn, caused a pulmonary embolism and aortic aneurysm that 
caused death.

Additionally, the disabilities on the death certificate that 
were shown to have caused death, namely chronic obstructive 
pulmonary disease, sepsis, and urinary tract infection, are 
not shown to have any relationship to service.  None of these 
disabilities are shown in the service medical records; chest 
x-ray was negative on the November 1945 separation 
examination.  The first notation in the record of chronic 
obstructive pulmonary disease was in the 1980s, more than 35 
years after service.  VA medical records in the 2000s noted 
that the veteran was on full-time oxygen.  Private medical 
records show treatment for urinary retention due to benign 
prostatic hypertrophy.  A March 2001 VA medical record notes 
the veteran's chronic obstructive pulmonary disease was 
severe.  An October 2001 letter from a private physician 
notes that the veteran's prognosis for extended life was poor 
because of chronic obstructive pulmonary disease.  In June 
2002, a VA examination report shows the veteran was 
completely disabled due to chronic obstructive pulmonary 
disease.  A November 2002 VA medical record shows severe 
emphysema with congestive heart failure.  Private treatment 
records dated from May 2003 to May 2005 show treatment for 
severe diffuse emphysema.

An August 2006 death summary form noted that the cause of 
death was chronic obstructive pulmonary disease exacerbation.  

The medical evidence shows the most severe disability prior 
to the veteran's death was his chronic obstructive pulmonary 
disease, which ultimately lead to his demise.  This is in no 
way shown to be related to his service or his service-
connected disabilities.

Although the appellant has argued that the veteran's service-
connected residuals of shrapnel wounds to the left leg are 
related to peripheral vascular disease and abdominal aortic 
aneurysm, which contributed to his death, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the appellant's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between the veteran's service-
connected disabilities and his cause of death; nor is there 
any relationship between the diseases that ultimately caused 
his death and his service.  

As the negative evidence in this case outweighs the positive 
evidence, the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102.  Service connection for cause of the 
veteran's death is not warranted.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.


REMAND

In July 2006, one month prior to the veteran's death, he 
filed an increased rating claim for disabilities in his leg, 
back, and thigh.  The appellant submitted a claim for accrued 
benefits in August 2006, the same month as the veteran's 
death.

This issue is not ready for appellate consideration at this 
time, as the appellant has not received proper notice of what 
is necessary to substantiate her claim for entitlement to 
accrued benefits.  A November 2006 notice letter listed 
entitlement to accrued benefits as an issue on appeal but did 
not specifically describe what was necessary to substantiate 
the claim.  The appellant has not shown that she is aware of 
the elements of an accrued benefits claim.  In fact, the 
appellant and her representative demonstrated some 
misunderstanding as to what was necessary to substantiate an 
accrued benefits claim during the April 2008 Board hearing.  
To proceed with a decision without proper notice would be 
unfair to the appellant.

The appellant also testified that the veteran received 
treatment for his various disabilities at VA facilities prior 
to his death.  Such records are constructively in the 
possession of the RO decision makers.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a notice letter 
that describes the evidence necessary to 
substantiate an accrued benefits claim.  

2.  Obtain outpatient treatment records of 
the veteran for 2005-2006 from the VA 
medical facilities in Grand Junction and 
Denver, Colorado.

3.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


